People v Butler (2017 NY Slip Op 06753)





People v Butler


2017 NY Slip Op 06753


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ.


971 KA 15-00619

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHN H. BUTLER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered February 23, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06). Defendant contends that County Court erred in determining, following a Darden hearing, that there was probable cause supporting a search warrant in the case. By pleading guilty before the court issued a suppression ruling with respect to the evidence seized pursuant to that search warrant, defendant waived his right to raise the issue of probable cause on appeal (see People v Taylor, 43 AD3d 1400, 1400-1401, lv denied 9 NY3d 1039; see generally People v Elmer, 19 NY3d 501, 509; People v Fernandez, 67 NY2d 686, 688).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court